UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------
                                                       X
                                                       :
 MORENA ORUE, et al.,                                  :
                                                       :
                                       Plaintiffs,     :   15 Civ. 5727 (KPF)
                                                       :
                       v.                              :       DEFAULT
                                                       :      JUDGMENT
 ARTISANAL FROMAGERIE & BISTRO,                        :
 LLC, et al.,                                          :
                                                       :
                                       Defendants. :
                                                       :
 ----------------------------------------------------- X
KATHERINE POLK FAILLA, District Judge:

       On November 28, 2017, Plaintiffs and Defendants Artisanal Fromagerie &

Bistro, LLC and Vincent S. Bonfittodrory, also known as Sarid Drory

(collectively, “Defendants”), and non-party Stephanie Schulman agreed to a

stipulation and order (the “Stipulation”) to resolve Defendants’ breach of a prior

settlement agreement. (Dkt. #150). Defendants agreed to an installment plan

to pay the remaining One Hundred Five Thousand Dollars and Zero Cents

($105,000.00), and Ms. Schulman agreed to guarantee the remaining

settlement amount personally. (Id. at ¶¶ 1, 8). Pursuant to the Stipulation, in

the event Defendants failed to make timely payments of any of the installments,

Plaintiffs were to provide notice to Defendants and Ms. Schulman of the breach,

and Defendants would have 10 days to cure the default. (Id. at ¶ 10). If

Defendants failed to cure the default, they consented to the entry of judgment

for the unpaid balance of the settlement that remained outstanding. Ms.

Schulman also consented to Plaintiff’s filing of a lawsuit to enforce the personal
guaranty and consented to the entry of a judgment in Plaintiffs’ favor if a

lawsuit was filed. (Id. at ¶ 11, 13). On July 18, 2019, Plaintiffs provided

Defendants a notice of default, and on August 2, 2019, Plaintiffs informed the

Court that Defendants and Ms. Schulman had failed to cure by August 1,

2019. (Dkt. #175). As of the date of the letter, $50,000 of the settlement

agreement remained outstanding. (Id.).

      Accordingly, it is hereby ORDERED, ADJUDGED AND DECREED that

Plaintiffs have judgment against Defendants ARTISANAL FROMAGERIE &

BISTRO, LLC, and VINCENT S. BONFITTODRORY, also known as SARID

DRORY, in the amount of $50,000, along with reasonable attorneys' fees

incurred in entering and enforcing the judgment.

      IT IS FURTHER ORDERED that Plaintiffs shall be entitled to file a

lawsuit to enforce the Personal Guaranty, and pursuant to paragraph 11 of the

Stipulation, Ms. Schulman waives the right to seek or otherwise obtain any

stay of execution and/or seek relief under any benefit arising under any

exemption laws in effect now or at the time the Stipulation was executed. In the

event a lawsuit is filed to enforce the Personal Guaranty, Ms. Schulman

consents to the entry of judgment in Plaintiffs’ favor for the unpaid balance of

the Outstanding Balance and shall be required to provide Plaintiffs’ attorneys

with a Personal Financial Statement (“PFS”) within twenty-eight (28) days of

being served process of the enforcement action. The PFS shall include the

following financial information, if applicable: (a) all personal and corporate

checking, savings, and money market account numbers to which she is a


                                         2
signatories; (b) all brokerage stock, bond and/or mutual fund accounts to

which she is a signatory; (c) a list of all real properties in which she has an

ownership interest; (d) a list of all corporations in which she has an ownership

interest; and (e) a list of all automobiles in which she has an ownership

interest. Ms. Shulman shall be liable for any reasonable attorneys’ fees and

actual costs incurred in enforcing the Personal Guaranty.

      SO ORDERED.

Dated:      August 5, 2019
            New York, New York                __________________________________
                                                   KATHERINE POLK FAILLA
                                                  United States District Judge




                                          3
